Citation Nr: 0933080	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  02-19 144	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active military service from September 1972 
to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
that in pertinent part determined that no new and material 
evidence had been received to reopen a claim of service 
connection for posttraumatic stress disorder (PTSD).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2003.  In a decision issued in October 2003, the 
Board determined that new and material evidence sufficient to 
reopen the claim was submitted.  In a July 2008 remand, the 
Board re-characterized the issue to include any acquired 
psychiatric disorder.  The Board remanded the case to VA's 
Appeals Management Center (AMC) for additional notice and 
development. 

Service connection for a left shoulder disability is 
addressed in a separate decision under docket number 99-05 
414.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  The service treatment records (STRs) are incomplete and 
cannot be located.  

3.  There is competent evidence of a diagnosis of PTSD based 
on an in-service noncombat stressor. 

4.  Credible supporting evidence that the claimed in-service 
stressor occurred has been submitted.  

5.  There is competent evidence of a diagnosis of major 
depressive disorder with psychotic features related to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Major depressive disorder with psychotic features was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, the duty 
to notify and the duty to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as psychosis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

During the Veteran's enlistment physical examination (March 
21, 1973), an examiner found the veteran psychiatrically 
normal.  During active service there was no documented 
psychiatric complaint.  A March 1975 separation examination 
report is largely incomplete and the result of any 
psychiatric or personality evaluation at separation was not 
recorded.  Moreover, there is no medical history 
questionnaire upon which the Veteran might have reported a 
nervous problem.  

A June 1975 medical history questionnaire for the Naval 
Reserves reflects that the Veteran checked "yes" to 
depression and excessive worry and "yes" to nervous trouble 
of any sort.  The clinical evaluation portion of the 
accompanying examination report, including psychiatric and 
personality deviation, like the March 1975 separation 
examination report, was left uncompleted by the examiner.  
Thus, although the Veteran clearly reported psychiatric 
symptoms within a year of separation from active service, 
military examiners failed to document any finding. 

Post-service medical evidence includes a March 1998 VA mental 
disorders compensation examination report that reflects three 
Axis I diagnoses: (1) PTSD, chronic, moderate; (2) major 
depressive disorder, severe, recurrent, without psychotic 
features; and, (3) schizophrenia, residual.  The VA 
psychiatrist then stated, "It is ascertainable that the pre-
morbid and early aspects of his mixed clinical picture did 
appear during his military tenure, has worsened over time, 
and has caused him to be totally and permanently vocationally 
impaired and severely disabled in all other aspects of life."

In October 2008, the Veteran underwent two relevant VA 
compensation examinations.  One examination report is titled 
a "Review Examination for Post-Traumatic Stress Disorder 
(PTSD)" and the other examination report is titled "Mental 
Disorders (Except PTSD and Eating Disorders)."  In the 
report of the Review Examination for PTSD, the examiner noted 
the stressor of getting shot at by fellow servicemen on April 
11, 1975.  There was also another stressor, an in-service 
injury to the left shoulder, suffered in an accidental fall.  
The examiner noted that all relevant symptoms began either in 
service or within a year of separation from active service.  

As mentioned above, the PTSD stressors are a fall with 
resulting left shoulder injury and a shooting incident that 
occurred on April 11, 1975.  The Veteran's DD-214 reflects 
that he was discharged from active military service on April 
2, 1975.  Therefore, the shooting occurred nine days 
subsequent to active service and cannot form the basis of a 
service connection claim.  

The April 11, 1975, shooting was clearly a post-service 
event.  While the VA examiner noted that all psychiatric 
symptoms arose within a year of active service, the 
presumptive service connection provisions for chronic disease 
set forth at 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
are unavailable where there is affirmative evidence to the 
contrary, i.e., where symptoms are so clearly attributed to 
an intercurrent, postservice event.  38 C.F.R. § 3.307 (d) 
(1).  Thus, the shooting event cannot form the basis for a 
presumptive service connection claim.

The falling injury during active service is a valid stressor, 
however, as it did occur during active service.  In the 
October 2008 PTSD examination report rationale section, the 
examiner reported: 

       The Veteran's PTSD symptoms are related to 
both the attempt on his life as well as his 
falling down a hatch.  The shooting seems to have 
more of an effect on his functioning, however.  
This happened within 1 year of his separation and 
was perpetrated by former crew mates of his who 
were still in the Navy."  

With respect to credible supporting evidence that the claimed 
left shoulder injury and stressor occurred, there is medical 
evidence that documents the residuals of a left shoulder 
injury purportedly sustained during active service.  In 
December 1978, R. Samilson, M.D., wrote that a March 1978 X-
ray showed an "old" healed fracture of the distal left 
clavicle.  Upon review of the March 1978 X-ray, Dr. Samilson 
stated, "...it is abundantly obvious that this is an old 
healed fracture of the left clavicle, apparently sustained 
while in service in 1974 or 1975."  This medical opinion is 
credible, as there is no reason to doubt the doctor's 
veracity, and it supports the Veteran's contention that there 
was an in-service left shoulder injury, as it states that the 
in-service injury "apparently" did occur.  

Applying the benefit of the doubt doctrine, this postservice 
medical report tends to support the conclusion that there 
was, in fact, an in-service left shoulder injury.  Thus, the 
criteria for service connection for PTSD based on a non-
combat, in-service stressor are met.  

Turning to the VA mental disorders (except PTSD and eating 
disorders) examination report of October 2008, the examining 
psychiatrist offered an Axis I primary diagnosis of major 
depressive disorder, chronic, with psychotic features.  The 
psychiatrist explained: "major depression with psychotic 
features is as least as likely as not (50/50 probability) 
caused by or a result of active service."..."This patient's 
depressive symptoms started with accident where he fell down 
a hatch while in active service.  Chronic pain chronic 
physical limitation secondary to back injury have sustained 
and worsened his depression over the yrs."

Because the October 2008 VA mental disorders examination 
report is based on correct facts, its probative value is 
strong.  There is no medical evidence to the contrary.  The 
requirements for service connection for major depressive 
disorder with psychotic features are met. 

After considering all the evidence of record, including the 
testimony, the Board finds that it favors service connection 
for PTSD and service connection for major depressive disorder 
with psychotic features.  Service connection for these two 
psychiatric illnesses must therefore be granted.  


ORDER

Service connection for PTSD is granted.  

Service connection for major depressive disorder with 
psychotic features is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


